Pursuant to Ind. Appellate Rule 65(D),

                                                                 FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                            Aug 09 2012, 9:02 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
                                                                      CLERK
case.                                                               of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEYS FOR APPELLANT:

GREGORY F. ZOELLER
Attorney General of Indiana

FRANCES BARROW
Deputy Attorney General
Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

INDIANA BUREAU OF MOTOR VEHICLES,               )
                                                )
       Appellant,                               )
                                                )
              vs.                               )      No. 49A02-1203-MI-237
                                                )
KATHERINE LINTON-WALTMAN,                       )
                                                )
       Appellee.                                )


                     APPEAL FROM THE MARION CIRCUIT COURT
                         The Honorable Louis F. Rosenberg, Judge
                            Cause No. 49C01-1111-MI-44462


                                      August 9, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Senior Judge
                                     STATEMENT OF THE CASE

          The Indiana Bureau of Motor Vehicles (“BMV”) appeals the trial court’s order

denying BMV’s “Intervenor’s Motion For Relief From Judgment” in an action involving

the grant to Katherine Linton-Waltman (“Linton-Waltman”) of a restricted driver’s

license because of hardship (“a hardship license”).1

          We affirm.

                                                  ISSUE

          Whether the trial court’s order can be reviewed under the public interest
          exception to the mootness doctrine.

                                                  FACTS

          On September 26, 2011, the BMV suspended Linton-Waltman’s driving privileges

until December 28, 2011 for a chemical test failure.      Previously, on July 13, 2006, the

BMV had suspended Linton-Waltman’s driving privileges for failure to appear at a

hearing pertaining to a seat belt violation. This suspension ended on September 25, 2006.

          On December 16, 2011, Linton-Waltman filed a verified petition for issuance of a

hardship license for commercial and business purposes. On the same day, the trial court

granted the petition, ordering the BMV to “issue a [hardship license] to [Linton-

Waltman] . . . immediately upon receipt of this order.” (Tr. 15). The trial court also

ordered that Linton-Waltman’s “driving be limited to commercial or business purposes or


1
    We note that no Appellee’s brief was filed.


                                                    2
other employment-related driving, to court as required by court order, and for any

rehabilitation programs.” Id.

       On February 21, 2012, approximately two months after Linton-Waltman’s

suspension had ended, BMV filed a motion to intervene and an attached “Motion For

Relief From Judgment.” (App. 6-19). On February 24, 2012, the trial court issued an

order granting BMV’s motion to intervene. On the same day, the trial court issued its

“Order on Intervenor’s Motion For Relief From Judgment” denying BMV’s motion for

relief from judgment.

                                        DECISION

       In general, Indiana Code section 9-24-15-1 et seq. permits the issuance of a

hardship license when a hardship occurs after a driver’s license has been suspended.

Indiana Code section 9-24-15-1(a)(3), however, states that a person whose license has

been suspended cannot obtain a hardship license if the person has a prior suspension.

       In its order denying BMV’s motion for relief from judgment, the trial court noted

that even though Indiana Code section 9-24-15-1(a)(3) states that a hardship license

cannot be issued to a person who has a prior suspension, Indiana Code section 9-24-15-3

states in part that a person’s petition for a hardship license must include information that

the petitioner has never been “suspended for a similar reason.” The court also noted that

this information requirement has been incorporated into Indiana Code section 9-24-15-

6.5, which states that the trial court “shall grant a petition for a [hardship license] filed

                                             3
under [Chapter 15]” if, among other things, “[t]he person filing the petition for a

[hardship license] shall include in the petition the information . . . required by sections 3

and 4 of this chapter.” The trial court further noted that “the only prior suspension of

Petitioner’s license was in 2006 for ‘failure to appear’ in Hendricks County, clearly not a

suspension ‘for a similar reason’ under I.C. 9-24-15-3.” (App. 24). The court then

reasoned that Indiana Code section 9-24-15-6.5, which incorporates Indiana Code section

9-24-15-3, is a more detailed section than Indiana Code section 9-24-15-1, and that the

detailed section mandating the grant of the hardship license applied because it could not

be reconciled with the more general section prohibiting the same.

       BMV contends that the trial court misinterpreted the interplay among Indiana

Code sections 1, 3, and 6.5 in its order granting Linton-Waltman’s petition for a hardship

license and in its order denying BMV’s motion for relief from judgment.                BMV

recognizes that Linton-Waltman’s suspension has already expired; therefore, the question

is moot as to this particular controversy. BMV argues, however, that the public interest

exception applies “because the issue is likely to recur, given the frequency of driver’s

license suspensions, and because granting a [hardship] license to a driver who has

violated the law involves public safety concerns.” BMV Br. at 4 n.1 (citing Silverman v.

Fifer, 837 N.E.2d 186, 187 (Ind. Ct. App. 2005) (holding that licensing issues, though

moot, should be addressed because the issue is “liable to recur and involves issues related




                                             4
to public safety”). “In such cases, we may, at our discretion, make an exception to the

mootness doctrine and address the merits of the case.” Id.

         Our research discloses that Indiana Code section 9-24-15-3 has been amended, and

now reads in part that a person’s petition for a hardship license must include information

that the petitioner has never been “previously suspended.” This version of the statute

became effective on July 1, 2012. See P.L. 125-2012 § 217.               While the issue raised is

related to public safety, the specific issue is not liable to recur because the change in the

statute’s language is significant. We will not address the merits of the moot issue of this

case.2

         Affirmed.

FRIEDLANDER, J., and BROWN, J., concur.




2
 BMV also alleges that its motion for relief from judgment was erroneously denied on a second basis
pursuant to Indiana Code section 9-24-15-6.5. Our reading of the trial court’s order does not support
BMV’s allegation.

                                                 5